Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16639809 application filed 02/18/2020.
The preliminary amendment filed 02/18/2020 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claims 1,2,3,4,5,6,7,8,9,10 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2,7,9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim(s) 2,7 the specification lacks sufficient written description of any particular property for "being present as a flat membrane even on a pore portion in the support membrane on a contact surface with the support membrane". MPEP 2173.05(g) para 3

Claim(s) 2,7 the specification lacks sufficient written description covering every conceivable property for "being present as a flat membrane even on a pore portion in the support membrane on a contact surface with the support membrane". MPEP 2173.05(g) para 3

Claim(s) 9 the specification lacks sufficient written description of any particular property for “that as a feed amount or a flow rate of the mixed gas to the gas separation membrane is decreased, a concentration of the gas (A) in the mixed gas after treatment with the gas separation membrane can be lowered". MPEP 2173.05(g) para 3

Claim(s) 9 the specification lacks sufficient written description covering every conceivable property for “that as a feed amount or a flow rate of the mixed gas to the gas separation membrane is decreased, a concentration of the gas (A) in the mixed gas 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2,7,9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 2,7 has the phrase, “a self-supporting property capable of being present as a flat membrane even on a pore portion in the support membrane on a contact surface with the support membrane,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the claim is unclear as to what property is capable of “being present as a flat membrane even on a pore portion in the support membrane on a contact surface with the support membrane.” MPEP 2173.05(g) para 3
Furthermore, “a pore” is a void in “the support membrane”, which cannot be “a contact surface with the support membrane,” which requires presence of “the support membrane” for contact.

Claim(s) 9 has the phrase, “a property that as a feed amount or a flow rate of the mixed gas to the gas separation membrane is decreased, a concentration of the gas (A) in the mixed gas after treatment with the gas separation membrane can be lowered,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the claim is unclear as to what property is capable of “as a feed amount or a flow rate of the mixed gas to the gas separation membrane is decreased, a concentration of the gas (A) in the mixed gas after treatment with the gas separation membrane can be lowered.” MPEP 2173.05(g) para 3

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 6, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140165838 (herein known as SUZUKI).

With regard to claim 1, SUZUKI teaches a gas separation method of allowing selective permeation of a "carbon dioxide" (specific gas; A) from a "oxygen and carbon dioxide" (mixed gas) using a gas separation membrane 13, especially at para 247,122, fig 3
feeding the mixed gas to one side 13b of the gas separation membrane, especially at para 247,122, fig 3
wherein the gas separation membrane has a film thickness within the claimed range, especially at para 44,48
a concentration of the gas (A) in the mixed gas is within the claimed range, especially at para 247,122, fig 3
the selective permeation of the gas (A) with the gas separation membrane is carried out under conditions where a pressure difference between both sides of the gas separation membrane is within the claimed range, especially at para 15,53,247,122,256, fig 3

With regard to claim 3, SUZUKI teaches 
wherein the gas separation membrane is formed of a polymer, especially at para 44,48

With regard to claim 4, SUZUKI teaches 
wherein the polymer is within the scope of polydimethylsiloxane, especially at first option under Chemical 5

With regard to claim 5, SUZUKI teaches 
wherein the gas (A) is carbon dioxide, especially at para 247,122, fig 3

With regard to claim 6, SUZUKI teaches a gas separation membrane 13, which is used for reducing a concentration of "carbon dioxide" (a specific gas; A) in "of oxygen and carbon dioxide" (mixed gas) by allowing selective permeation through the gas separation membrane, especially at para 247,122, fig 3; in an alternative, the gas separation membrane, is capable of reducing a concentration of a specific gas (A) in mixed gas by allowing selective permeation through the gas separation membrane; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
wherein a concentration of the gas (A) in the mixed gas is within the claimed range, especially at para 247,122, fig 3; in an alternative, the gas separation membrane, is capable of wherein a concentration of the gas (A) in the mixed gas is 10000 ppm by mass or less

the membrane has a film thickness of within the claimed range, and is made of a polymer, especially at para 44,48

With regard to claim 8, SUZUKI teaches 
wherein the polymer is within the scope of polydimethylsiloxane, especially at first option under Chemical 5

With regard to claim 10, SUZUKI teaches 
wherein the gas (A) is carbon dioxide, especially at para 247,122, fig 3

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140165838 (herein known as SUZUKI).

With regard to claim 2, SUZUKI teaches
 wherein the gas separation membrane 5 is laminated to a porous support membrane 3, especially at para 49
 such that it had the self-supporting property capable of being present as a flat membrane even on a pore portion in the support membrane on a contact surface with the support membrane, especially at wherein the polymer is within the scope of polydimethylsiloxane, especially at first option under Chemical 5; para 21,22 lists such a very broad range of gas separation membrane's to the point that at instant specification para 21 "The material of the gas separation membrane is not particularly limited."; Thus, the claimed property of ‘has a self-supporting property capable of being present as a flat membrane even on a pore portion in the support membrane on a contact surface with the support membrane,’ is taken to be necessarily present in the membrane of SUZUKI, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the membrane of SUZUKI with such that it had the self-supporting property capable of being present as a flat membrane even on a pore portion in the support membrane on a contact surface with the support membrane of SUZUKI since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties (See MPEP 2112.01 Parts I-II)

With regard to claim 7, SUZUKI teaches
 wherein the gas separation membrane 5 is laminated to a porous support membrane 3, especially at para 49
 such that it had the self-supporting property capable of being present as a flat membrane even on a pore portion in the support membrane on a contact surface with the support membrane, especially at wherein the polymer is within the scope of polydimethylsiloxane, especially at first option under Chemical 5; para 21,22 lists such a very broad range of gas separation membrane's to the point that at instant specification para 21 "The material of the gas separation membrane is not particularly limited."; Thus, 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the membrane of SUZUKI  with such that it had the self-supporting property capable of being present as a flat membrane even on a pore portion in the support membrane on a contact surface with the support membrane of SUZUKI since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties (See MPEP 2112.01 Parts I-II)


 such that it had the property that as a feed amount or a flow rate of the mixed gas to the gas separation membrane is decreased, a concentration of the gas (A) in the mixed gas after treatment with the gas separation membrane can be lowered, especially at wherein the polymer is within the scope of polydimethylsiloxane, especially at first option under Chemical 5; para 21,22 lists such a very broad range of gas separation membrane's to the point that at instant specification para 21 "The material of the gas separation membrane is not particularly limited."; Thus, the claimed property of ‘that as a feed amount or a flow rate of the mixed gas to the gas separation membrane is decreased, a concentration of the gas (A) in the mixed gas after treatment with the gas separation membrane can be lowered,’ is taken to be necessarily present in the membrane of SUZUKI, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the membrane of SUZUKI  with such that it had the property that as a feed amount or a flow rate of the mixed gas to the gas separation membrane is decreased, a concentration of the gas (A) in the mixed gas after treatment with the gas separation membrane can be lowered of SUZUKI since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties (See MPEP 2112.01 Parts I-II)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776